Daniel, J.
We think that the court was right. The best evidence of the fact, if it existed, that the witness had purchased the land bona fide, was the deed mentioned, executed in such manner as to pass lands in the State of Tennessee; as the witness said that the legal title had passed out of the plaintiff to him. The witness was the proper person to have *557the custody of the deed; and his leaving it in Tennessee did not permit him to give parol evidence of its contents. The judgment must be affirmed.
Pep- Curiam, Judgment affirmed.